Citation Nr: 0023658	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-08 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
ruptured eardrums.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active service from April 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran did not appeal a May 1990 denying a request 
to reopen previously denied claims of entitlement to service 
connection for hearing loss and ruptured eardrums.

2.  The evidence submitted since May 1990 includes a medical 
opinion that the veteran's hearing loss is related to 
service. 

3.  The evidence submitted since May 1990 provides no 
additional evidence relevant to the veteran's claim for 
service connection for ruptured eardrums.


CONCLUSIONS OF LAW

1.  The October 1990 RO decision denying the veteran's claim 
to reopen claims of entitlement to service connection for 
hearing loss and ruptured eardrums is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  As to the hearing loss claim, the evidence received since 
October 1990 is new and material, and the veteran's claim of 
entitlement to service connection for hearing loss is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for hearing loss is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  Hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110, 5107 (West 1991); 38 C.F.R. §§  3.102, 3.303 (1999).

5.  As to the claim for ruptured eardrums, the evidence 
received since the October 1990 rating decision is not new 
and material, and the veteran's claim for service connection 
for ruptured eardrums is not reopened.  38 U.S.C.A. §§ 5107, 
5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he has submitted new 
and material evidence sufficient to reopen his claims for 
service connection for hearing loss and ruptured eardrums, 
and that the claims should be granted.  

In January 1989, the RO denied service connection for hearing 
loss and ruptured eardrums.  The RO determined that, while 
most of the veteran's service medical records were 
unavailable, the available service separation examination 
report did not indicate the presence of either hearing loss 
or ruptured eardrums.  

In October 1990, the RO denied reopening the veteran's claims 
on the grounds that no new and material evidence had been 
submitted.  The evidence of record at that time consisted of 
portions of the veteran's service medical records, including 
his separation examination report; a statement from a service 
colleague who said that the veteran ruptured his eardrums in 
February 1944; and, the results from an audiogram conducted 
in July 1947.  The veteran was notified of the RO's decision 
in October 1990.  He did not file notice of disagreement and 
substantive appeal and the decision became final.  See 
38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999); Person v. Brown, 5 Vet. App. 449, 
450 (1993).  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis musts be 
applied.  See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Hodge, supra. The first step is to determine whether new and 
material evidence has been received, under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995). Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107 has been met. 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  

A.  Hearing Loss

The veteran has submitted a letter from a private physician, 
along with the results of an audiology examination, both 
dated in December 1997.  The private physician's statement 
indicates that a recent audiogram reveals a severe current 
hearing loss, and states that the July 1947 audiogram 
revealed high frequency sensorineural hearing loss which was 
consistent with extreme noise exposure.  The physician 
further stated that it was quite possible that the veteran's 
post-service hearing loss was incurred in service as a result 
of exposure to acoustic trauma from artillery fire.  

At the time of the previous denial in October 1990, there was 
no contemporaneous medical evidence of hearing loss, and no 
medical evidence of a nexus between any post-service hearing 
loss and service.  The December 1997 audiogram showing 
current hearing loss, and the opinion from the private 
physician that hearing loss was incurred in service, 
constitutes evidence that is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  Such evidence therefore constitutes new and material 
evidence sufficient to reopen the claim.  

When a claim is reopened on this basis, VA must next 
determine whether that claim is well-grounded.  A well-
grounded claim for service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d. 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498 (1995).  

As noted above, the veteran submitted evidence of current 
hearing loss disability.  In addition, as the physician's 
statement provides medical evidence of a possible nexus 
between the veteran's hearing loss and service, the Board 
finds that the veteran's claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Epps, supra; 
Caluza, supra.  

Portions of the veteran's service medical records are 
unavailable.  In such a case, the VA's duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit of the doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  

The available service medical records include the veteran's 
service separation examination report.  The report indicates 
that the veteran's hearing was 15/15 bilaterally, based on 
the whispered voice test. 

The post-service evidence consists primarily of a private 
audiogram which was conducted in July 1947.  The veteran's 
current physician analyzed the results of this audiogram and 
stated the 1947 audiogram indicated "very significant high 
frequency hearing loss at that time."  

The Board notes that the veteran's personnel records indicate 
that he was assigned to an artillery battalion. His military 
occupational specialty was as a rifle marksman; he was also 
an ammunition non-commissioned officer.  The veteran also 
submitted pictures showing him with his unit, and the 
pictures include large guns and munitions.  The veteran has 
consistently maintained that he ruptured his eardrums in 1944 
when standing next to a gun when it fired.  He has submitted 
a statement from a service colleague confirming that the 
veteran was exposed to acoustic trauma from the firing of a 
gun in 1944.

The Board notes that, although no hearing loss was noted in 
service, VA regulations recognize that hearing loss, as an 
organic disease of the nervous system, may be presumed to 
have been incurred in service although not shown in service, 
if manifested to compensable degree within one year of 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In the present 
case, the veteran had "very significant" hearing loss just 
over eighteen months after separation.  The record contains 
no evidence that such hearing loss was caused by post-service 
noise exposure, such as evidence that in the months 
immediately following separation, the veteran pursued an 
occupation that exposed him to loud noise.  

Following a careful review of the evidence, and in view of 
the Board's heightened duty to carefully consider the benefit 
of the doubt rule when service medical records are missing, 
Milostan, 4 Vet. App. at 252, the Board finds that a 
reasonable doubt arises as to whether exposure to hazardous 
noise and resulting acoustic trauma was incurred in service.  
Under 38 C.F.R. § 3.102, when reasonable doubt arises, "such 
doubt will be resolved in favor of the claimant."  
Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that he was exposed to hazardous 
noise which resulted in acoustic trauma in service.  In light 
of the July medical evidence that the veteran had hearing 
loss consistent with extreme noise exposure following service 
discharge in November 1945, and in light of medical opinion 
that the veteran's 1947 hearing loss was related to his 
service, the preponderance of the evidence establishes that 
the veteran incurred a hearing loss in service.

B.  Ruptured Eardrums

The RO denied the claim of entitlement to service connection 
for ruptured eardrums in October 1990 on the grounds that 
there was no competent evidence of ruptured eardrums in 
service, and no competent evidence regarding the existence of 
any current residuals of ruptured eardrums.  Since October 
1990, the veteran has not submitted any competent evidence 
showing that he currently suffers from any residuals of 
ruptured eardrums.  

The Board notes that the veteran has recently submitted an 
October 1999 letter providing the dates he sought medical 
treatment for ruptured eardrums and asserting that sick call 
records for those days would verify that he sought such 
treatment.  Although the October 1999 letter is "new" 
evidence as to the claim of entitlement to service connection 
for ruptured eardrums, in that this evidence was not 
previously of record, it is not "material," that is, 
probative, to establish that the veteran currently has a 
disability due to ruptured eardrums in service.  As the 
veteran has not submitted new and material evidence as to 
each of the bases for the prior final determination, the 
Board finds that the additional October 1999 statement, 
although new, is not so significant that it must be reviewed 
in order to fairly consider the merits of the claim.  

The Board notes that, even if these records were obtained, 
and verified the veteran's claimed in-service injury, the 
veteran's claim, if reopened, would not be well-grounded, and 
reopening the claim could not result in a favorable 
determination on the claim, as there is no medical evidence 
of record establishing that the veteran has a current medical 
diagnosis of ruptured eardrums or any current disability 
linked to ruptured eardrums in service.  

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the veteran's claim of 
entitlement to service connection for residuals of ruptured 
eardrums.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal 
must be denied.  


ORDER

Service connection for hearing loss is granted.

New and material evidence not having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for ruptured eardrums is denied.




		
TRESA M. SCHLECHT
Acting Member, Board of Veterans' Appeals



 

